DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The art made of record fails to disclose or suggest a charging system having, among other claimed allowable features, the charging system further comprises a secondary magnetic core attitude control device wherein the secondary magnetic core attitude control device having a motor, a swing rod, a rotary potentiometer and a gravity hammer, the motor is installed in the robot, a lower end of the swing rod is fixedly connected to an output shaft of the motor, an upper end of the swing rod is fixedly connected to the secondary magnetic core, the rotary potentiometer is installed at the lower end of the swing rod, the gravity hammer is installed on a rotating shaft of the rotary potentiometer, wherein an axis of the output shaft of the motor and an axis of the rotating shaft of the rotary potentiometer coincide with an axis of the gas pipeline.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087